ANDERSON, J.
It first appeared to this court, that the act in question (Sp. Sess. Laws 1907, p. 89) was violative of the Constitution because it delegated to officials of street railroad companies, not only the right to legislate, but to, in effect, suspend the law by a suspension or abolition of the rules. The question is still a close one, but all doubts should be resolved in favor of the constitutionality of a law, and it should be upheld when it is capable of being construed so as to harmonize with the Constitution without doing violence to the legislative intent. The right to make reasonable rules by street car companies, through its officers and / servants, exists independent of the act, and the authority thereby given is not the delegation of authority to legislate, but merely reiterates the right of the officers, to make reasonable rules in and about the conducting of the business of the public service utility, and, in addition thereto, prohibits under penalty, a violation of said rules. This statute makes it unlawful to,/ fraudulently or wilfully violate said rules. A party cannot be guilty of violating this law unless he violates A the rules fraudulently or wilfully and knowingly. The rules must be reasonable, and must be known to him at *155the time of the violation of same. The fact that the rules may be changed or suspended is no delegation of authority' to make, change, or suspend the law, but merely relates to the subject upon which the law oper- J ates. The law is made by the Legislature, and canno be repealed or suspended except by said body, and th< fact that the rules may be changed or suspended in no] Avise changes or suspends the laAV. It is on the statute books, and there it remains until repealed or amended by the Legislature, and the abolition or suspension of the rules only removes the subject for the time being, upon which the law operates. Whether the rules are made or not, or are repealed or suspended after being made, we still have the law remaining in force and ready i to apply to the subject Avlienever it comes into existence./ There might be but one street car company in the state, and it might suspend operation, and there would therefore be no subject upon which the la.Av Avould presently operate, but this fact Avould not repeal or suspend the law itself, for later Ave might have many street car companies, or the existing one might resume operation, and as soon as any of them formulated reasonable rules there Avould be a subject upon which this existing law can operate, notwithstanding it was not in being when the law was enacted or may have not existed at all times after the passage of same.
The act in question being valid, and there being no reversible error disclosed by the record, the judgment of the criminal court is affirmed.
Affirmed.
Doavdell, C. J., and Simpson and McClellan, JJ., concur.